Citation Nr: 0837784	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-37 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right parietal 
primitive neuro-ectodermal tumor.  

2.  Entitlement to service connection for focal sensory 
seizure disorder.  

3.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had active service from March 5, 2003 to May 19, 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2008, the Board requested a medical opinion.  
38 U.S.C.A. §§ 5103A, 5109 (West 2002).  A VA oncologist 
reviewed the record and rendered an opinion in August 2008.  
Copies of that opinion were sent to the veteran and his 
representative.  In September 2008, the representative made 
an additional presentation to the Board on behalf of the 
veteran.  That presentation discussed the evidence of record, 
including the August 2008 medical opinion.  In as much as the 
necessary procedural and evidentiary development has been 
accomplished, the Board now proceeds with its review of the 
appeal.  

The issue of entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right parietal primitive neuro-ectodermal 
tumor clearly and unmistakably existed before he entered 
active service in March 2003.  

2.  The veteran's right parietal primitive neuro-ectodermal 
tumor advanced beyond its natural progress during service.  


CONCLUSION OF LAW

The veteran's right parietal primitive neuro-ectodermal tumor 
was aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1111, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  The veteran was not notified as to 
ratings and effective dates in accordance with the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The agency of 
original jurisdiction (AOJ) will have an opportunity to send 
the veteran the required notice upon effectuating the grant 
herein.  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. 
Cir. 2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).   

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Background

When the veteran was examined for service in October 2002, he 
reported that he had never had a tumor, growth cyst or 
cancer.  He also indicated "no" to numerous head and 
neurologic symptoms.  The examiner found the veteran's head 
and neurologic status to be normal.  

On March 26, 2003, approximately 3 weeks after entering 
active service, the veteran complained of sensory numbness 
beginning at the arm and travelling to his foot.  He reported 
having had two episodes.  The following day, he related a 
history of his left hand going numb at random times, then his 
left arm going numb, then the left face and hips, and finally 
the left eye twitches.  He also reported a history of 
magnetic resonance imaging studies (MRI's) with spots seen on 
his brain tissue.  The veteran reported that he was currently 
in pain.  Examination findings, including neurologic testing, 
were normal.  

The service department obtained the MRI reports.  In November 
1995, the veteran was tested following complaints of left 
sided numbness and weakness.  Abnormal findings suggested a 
low grade neoplasm or possibly an inflammatory process or 
infarction, although the latter were considered less likely.  
A May 1996 MRI was interpreted as showing a posterior right 
parietal mass with no interval change since November 1995.  
Clinically, there was no interval change in the symptoms, 
which include left sided numbness and weakness.  A June 1997 
MRI was stable in comparison to the study in May 1996.  

The service department afforded the veteran a neurology 
consultation in April 2003.  It was noted that the veteran 
had a history of paroxysmal sensory disturbances of the left 
arm and face and findings of right parietal lobe enhancing 
lesion on MRI since age 15.  He now presented for persistent 
spells and new involvement of the left leg.  He said that he 
did not disclose this information on entering service.  He 
reported that he was having episodes of left hand and forearm 
throbbing and numbness that radiated up the arm to his neck 
and left face and lasted for 10 minutes, with impaired 
coordination of the left hand.  He said the spells had been 
occurring twice a month for several years.  However, one week 
earlier, he had noticed the sensory disturbance spread to the 
left leg for the first time.  He told of seeing neurologists 
in the past for these spells and was told he did not have 
seizures.  Neurologic examination was essentially normal.  
However, there were proprioception difficulties in the right 
hand, especially with joint position sensation of the left 
fingers.  Additionally, there were indications of tactile 
agnosia in the left hand.  Deep tendon reflexes in the upper 
extremities were 1+/4 compared to 2/4 in the lower 
extremities.  The impression was probable focal sensory 
seizures involving the right parietal lobe with a known 
history of right parietal lobe enhancing lesion and findings 
on examination of sensory dysfunction which correlated to his 
symptoms and MRI abnormalities.  The examiner recommended 
that the condition be treated as EPTS (existing prior to 
service).  The examiner further commented that the veteran 
should be released from service expeditiously, as he would 
need to see a civilian neurologist, have further testing, 
probably need treatment, and possibly need neurosurgery.   

Later in April 2003, a board of two medical officers 
(physicians) reviewed the file and recommendations and 
concluded that the veteran's condition existed prior to 
service and was not aggravated by service.  A third medical 
officer approved the report.  The veteran was subsequently 
relieved from active service.  

In May 2003, approximately 10 days after leaving active 
service, the veteran was seen by a private neurologist, P. G. 
S.L., M.D.  The veteran's primary complaint was a constant 
left hand numbness, which he had for 10 years, accompanied by 
occasional radiation to the left face.  There had been no 
significant change for years.  With exertion in service, 
there was a severe onset of symptoms involving the entire 
left side of the body, including the leg.  This was 
associated with persistent chronic movement of the left hand 
2 to 3 times a week.  He denied any neurological complaints, 
and in particular no headaches, visual or any cranial nerve 
dysfunction.  Examination findings were normal.  There was 
excellent strength in all 4 extremities.  Sensation was 
intact.  Deep tendon reflexes were all physiologic.  An MRI 
scan was reported to disclose evidence of an enhancing lesion 
in the right parietal area.  The lesion had progressed 
significantly over the last 3 to 5 years.  The impression was 
a brain tumor.  

In June 2003, the veteran had brain surgery with a right 
parietal stereotactic volumetric resection of his tumor.  
Pathology studies diagnosed a supratentorial primitive 
neuroectodermal tumor (PNET) (WHO Grade IV) with desmoplasia 
and associated ganglioglioma in the adjacent dysplastic 
cerebral cortex.  

The record contains numerous follow-up reports and notes.  In 
January 2004, the veteran's treating physician, N. G. A., 
M.D., wrote a letter in support of the claim.  The veteran 
was under his care for treatment of a supratentorial PNET 
/medulloblastoma.  That was a primary malignant brain tumor 
more commonly seen in pediatric age groups.  The doctor 
explained that the first symptoms occurred at age 
approximately 14 when he experienced intermittent left-hand 
numbness.  MRI disclosed a right parietal lesion.  The 
initial course of observation was decided upon and serial 
MRI's showed the lesion to be stable.  The veteran had only 
very intermittent numbness along the left hand, sometimes 
with recruitment of the forearm, shoulder, neck, and face on 
the left, never with loss or alteration of consciousness.  
From 1997 to the fall of 2002, he was reportedly fine with 
only one or two minor incidents.  The doctor further wrote 
that shortly after enlistment, in March 2003, the veteran 
experienced left sided numbness, including his left lower 
extremity and face, again in an episodic fashion.  The 
service department requested the veteran's MRI's.  Further 
MRI's were done after discharge.  These showed the lesion was 
now larger and had more aggressive qualities and symptoms 
were more complex.  In June 2003, the lesion was resected.  
Due to the nature of the tumor and potential for aggressive 
growth, the veteran underwent a combination of radiation and 
chemotherapy after the surgery.  He was currently on 
chemotherapy.  The veteran and his family had discussed his 
military career with the doctor.  The veteran was going 
through a rigorous boot camp experience when his symptoms 
began to exacerbate.  According to the veteran, his recruit 
duties included extreme physically strenuous activity, 
continuously, on a daily basis with constant sleep 
deprivation.  Further, it appeared that treatment was delayed 
several months.  In the doctor's professional opinion, it was 
as likely as not that the physical stressors associated with 
his activity level may have aggravated the veteran's 
condition beyond normal progression while on active duty.  
Moreover, it was likely as not that the delay in treating the 
tumor may also have aggravated his condition, perhaps leading 
to unnecessary progression of the tumor.  The veteran was 
unable to work due to the nature of his illness and his 
treatment regimen.  

In August 2008, the Board obtained an opinion from a VA 
oncologist.  The physician reviewed the veteran's records and 
noted that his history was recorded in detail.  He joined the 
service on March 5, 2003 and started complaining of numbness 
and tingling of his arm and leg on March 20, 2003, which 
spread to his face and lips the following day.  Prior to 
March 2003, sequential MRI examination had shown a stable 
brain lesion in 1995, 1996, and 1997.  A MRI in May 2003 
revealed progression of the lesion.  In June 2003, surgery 
revealed a tumor.  The doctor expressed the opinion that 
because the veteran complained of progressive symptoms in 
March 2003 and the May 2003 MRI showed progression, it was 
likely that the tumor progressed during service.  To what 
extent it progressed during service was not possible to say 
because the previous MRI was several years before service and 
the veteran admitted having intermittent symptoms prior to 
service.  As to whether the increase was due to the natural 
progress of the disease, the doctor stated that the 
documented progression of the tumor was entirely consistent 
with the natural history of the disease.  In fact, it was 
expected.  

Discussion

The veteran's brain tumor was not noted when the he was 
examined and accepted for service.  He did not report it in 
his history, but that it had apparently been stable and 
essentially asymptomatic for several years.  However, the 
MRI's and all the medical histories agree that the tumor 
existed before the veteran entered service.  Based on the 
probative weight of the MRI's and the consistency of the 
medical histories, the Board concludes that clear and 
unmistakable evidence demonstrates that the veteran's brain 
tumor existed before service.  

The next question is whether the pre-existing condition was 
aggravated in service.  The standard here is that the claim 
cannot be denied unless there is clear and unmistakable 
evidence that the condition was not aggravated.  That is, 
service connection will be granted unless there is clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. 
Cir. 2006).  

There is no dispute that there was an increase in disability.  
The veteran was apparently last seen by his private doctors 
in 1997 and he was approximately 3 weeks into basic training 
before symptoms recurred.  The service medical records 
indicate a need for treatment.  The increased symptoms 
continued and the veteran followed up with private doctors a 
few days after leaving service.  He required surgery less 
than a month after leaving service.  Both the veteran's 
private treating physician and the VA oncologist agree that 
the condition increased in severity during service.  

The next question is whether there is clear and unmistakable 
evidence that the increase was due to the natural progress of 
the disease.  The VA doctor expressed the opinion that the 
tumor was following its natural and expected course.  That 
is, it could be expected to get worse and it did.  However, 
the VA doctor does not address whether the stresses of basic 
training sped up the course of the disease beyond its natural 
progress.  In fact, the VA oncologist stated that he could 
not say to what extent the tumor progressed in service.  On 
the other hand, the private doctor has expressed the opinion 
that the physical stresses and sleep deprivation of the 
veteran's basic training triggered a resurgence of the long 
quiescent tumor.  Because the VA doctor does not really 
address this aspect of the private physician's opinion and 
freely admits that he could not estimate the extent the tumor 
progressed in service, we cannot say that there is clear and 
unmistakable evidence that the increase was due to the 
natural progress of the disease.  Consequently, service 
connection must be granted.  


ORDER

Service connection for the residuals of a right parietal 
stereotactic volumetric resection of a supratentorial 
primitive neuroectodermal tumor (PNET) (WHO Grade IV) with 
desmoplasia and associated ganglioglioma in the adjacent 
dysplastic cerebral cortex is granted.  


REMAND

During service, the manifestations of the service-connected 
brain tumor were diagnosed as a focal sensory seizure 
disorder.  It is not clear if the veteran still has that 
disorder.  The veteran should be examined to determine the 
current diagnosis and whether he still has a focal sensory 
seizure disorder as the result of his service-connected brain 
tumor.  

In January 2004, the veteran's private physician expressed 
the opinion that he was unable to work because of his brain 
tumor and treatment regimen.  A current examination is 
desirable to determine the effects of the service-connected 
disability and whether it prevents the veteran from engaging 
in substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a neurological examination.  The claims 
folder should be made available to the 
examiner.  Any tests or studies deemed 
necessary to respond to the following 
should be done.  The examiner should 
provide a complete explanation for his 
responses.  
a.  What are the current manifestations 
of the residuals of a right parietal 
stereotactic volumetric resection of a 
supratentorial primitive 
neuroectodermal tumor (PNET) (WHO Grade 
IV) with desmoplasia and associated 
ganglioglioma in the adjacent 
dysplastic cerebral cortex?  
b.  Does the veteran still have a focal 
sensory seizure disorder as the result 
of his service-connected brain tumor; 
and if so, what are its current 
manifestations?  
c.  Do the service-connected brain 
tumor residuals prevent the veteran 
from engaging in some form of 
substantially gainful employment?  

2.  Thereafter, the agency of original 
jurisdiction should readjudicate this 
claim in light of any evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


